Citation Nr: 1647428	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  That decision, in pertinent part, found that new and material evidence had not been received to reopen the Veteran's claim of service connection for hypertension as secondary to service-connected diabetes mellitus type II.  

In August 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In an October 2014 decision, the Board, in pertinent part, granted the Veteran's petition to reopen the claim of service connection for hypertension, and remanded the issue on the merits for additional development.

The Veteran appealed the issues of an increased disability rating for service-connected bilateral lower extremity peripheral neuropathy (not currently on appeal before the Board) to the United States Court of Appeals for Veterans Claims (Court), to include a finding that the issue of entitlement to a TDIU had not been raised.  In an April 2015 Order, the Court vacated that portion of the October 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In September 2015, the Board, in pertinent part, remanded the issue of entitlement to a TDIU for additional development.  The issues of entitlement to service connection for hypertension and to a TDIU are now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Board remand, it was determined that an August 2008 VA examination report was inadequate as it had reflected a diagnosis of "hypertension, unrelated to diabetes mellitus" without including an explanation as to the reasons for the conclusory statement that had been made.  The opinion had also failed to address whether the Veteran's hypertension had been aggravated by his service-connected diabetes mellitus.

A VA examination report dated in November 2015 shows that the Veteran was diagnosed with hypertension.  The examiner concluded that the hypertension was less likely than not incurred in or caused by active service.  The examiner explained that the Veteran did not have hypertension while in service , but rather that that hypertension had been diagnosed in 2002, within a year of his diabetes diagnosis.  The examiner further indicated that the hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner again explained that the Veteran did not have hypertension while in service , but rather that that hypertension had been diagnosed in 2002, within a year of his diabetes diagnosis.  The Board finds that the conclusions of the examiner are of no probative value as they are factually inconsistent.  The examiner in one instance states that the Veteran's hypertension existed prior to his period of active service (February 1967 to January 1969), and then concludes that the hypertension was manifested in 2002.  As such, the Board finds that the Veteran must be afforded an additional examination.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issue must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current hypertension.  The claims file must be sent to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed hypertension was caused (in whole or in part) by a service-connected disability, to include diabetes mellitus?

(c)  Is it at least as likely as not that the Veteran's diagnosed hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include diabetes mellitus?

If the Veteran's current hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




